Casey, J.
(concurring). We agree with the majority only to the extent that a reasonable view of the trial evidence did not require a charge of attempted sexual abuse in the first degree as a lesser included offense of attempted rape in the first degree, and for this reason the trial court’s refusal to charge down as requested was not error. The only evidence of defendant’s intent offered at trial was contained in his statement to police that he became sexually aroused by the victim and intended to have intercourse with her. The jury could accept or reject that statement, but every other hypothesis regarding the issue of intent is merely speculative. For this reason only, we agree with the conclusion of the majority that the judgment of conviction should be affirmed.
Mahoney, P. J., and Weiss, J., concur with Levine, J.; Kane and Casey, JJ., concur in an opinion by Casey, J.
Judgment affirmed.